DETAILED ACTION
	For this action, Claims 1-16 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 December 2020, with respect to the rejections of claims 1-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of 35 U.S.C. 112(a).  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  However, after further examination of the amended claims, new grounds of rejection under 35 U.S.C. 112(a) are made and detailed below.
Applicant's arguments filed 07 December 2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior art of the grounds of rejection of respective claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are improper because Rabie et al. (herein referred to as “Rabie”, US Pat Pub. 2001/0027950; the primary reference of all grounds of rejection based on prior art) does not disclose the system being configured to perform at least one iteration of an .  
Furthermore, the applicant argues that Rabie does not disclose a pressure sensor configured to measure the pressure in the pipe.  Upon further consideration, the examiner respectfully disagrees.  Rabie discloses a programmable logic controller (PLC) that comprises a plurality of position sensors with respect to valve positions, wherein the position of the valve is indicative of pressure through the pipe (Figure 2; Figure 3; Paragraphs [0043]-[0045]; Paragraph [0047]; Paragraph [0053]; Paragraphs [0055]-[0068]).  Through the logic of the PLC, the system can determine the pressure based on the position of the valves as detected by the position sensors; therefore, the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1 (upon which Claims 2-14 are dependent), 15 and 16 have been amended to further recite that a valve in communication with ambient air.  After further examination, the term “ambient air” is not mentioned in the originally filed specification, drawings or claim set; therefore, the limitation reciting “ambient air” is considered new matter.  Claims 1-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabie et al. (herein referred to as “Rabie”, US Pat Pub. 2001/0027950; found in IDS filed 06/28/2019).
Regarding instant Claim 1, Rabie discloses a system for aeration of a membrane submerged in a column of liquid (Figure 1A; Paragraph [0034]; Paragraph [0036]; tank 12 with water 18 above the level of membranes 6; aeration system 37 for aeration of membranes 6 in tank 12), including: a device for supplying compressed air (Figure 1A; Paragraph [0040]; air source 42); at least one orifice for aeration of the submerged membrane (Figure 1A; Paragraph [0036]; aerators 38/distribution manifold 51; comprise an orifice for delivering air to the membrane 6); a pipe configured to feed air from the air supply device to the at least one aeration orifice (Figure 1A; Paragraph [0036]; aeration system 37 comprises air delivery system 40 which comprises a pipe/conduit for air); a first valve configured to open or to close an orifice between the pipe and ambient air (Figure 1A; Figure 2; Paragraph [0041]; Paragraph [0043]; first 
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Rabie further discloses wherein said at least one pressure threshold higher than or equal to the hydrostatic pressure of the liquid column is a first pressure threshold corresponding to an expected pressure in the pipe during the supply of compressed air (Figure 2; Figure 3; Paragraphs [0043]-[0045]; Paragraph [0047]; Paragraph [0053]; Paragraphs [0055]-[0068]; see high air flow as shown as Rh in Figure 3).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Rabie further discloses wherein said processor is further configured to detect anomalies of the aeration system on the basis of a comparison of the pressure measurements to a second pressure threshold representing an expected 
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  Rabie further discloses wherein the processor is configured to calculate:  a first time representing the moment at which the pressure in the pipe becomes lower than the first pressure threshold following triggering stopping the supply of compressed air in the pipe and opening the first valve (Figure 2; Figure 3; Paragraphs [0043]-[0045]; Paragraph [0047]; Paragraph [0053]; Paragraphs [0055]-[0068]; three seconds between the signal to open the valve and the checking of open signal from a corresponding limit switch to determine that the valve is open, see Paragraph [0060]); a second time representing the moment at which the pressure in the pipe reaches the second pressure threshold following triggering stopping the supply of compressed air in the pipe and opening the first valve (Figure 2; Figure 3; Paragraphs [0043]-[0045]; Paragraph [0047]; Paragraph [0053]; Paragraphs [0055]-[0068]; three seconds after signal to close valve [see Paragraphs [0061] and [0062]; before valve position check and alternation of the cycle).
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Rabie further discloses wherein the processor is configured to detect an anomaly if the difference between the second time and the first time is lower 
Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Rabie further discloses including a second valve the opening and closing of which respectively allow and prevent the arrival of compressed air in the pipe from the compressed air supply device, and wherein: the supply of compressed air in the pipe is stopped by closing the second valve; the supply of compressed air in the pipe is resumed by opening the second valve (Figure 2; Figure 3; Paragraphs [0043]-[0045]; Paragraph [0047]; Paragraph [0053]; Paragraphs [0055]-[0068]; operation of valves is provided with an alternating cycle of opening one valve to adjust flow through one conduit while closing another set of valves to adjust flow through another conduit, see Paragraphs [0056]-[0068]).  
Regarding instant Claims 15 and 16, Rabie discloses a method partly executable by a processor of evacuation of solid materials in a pipe of a system for aeration of a membrane submerged in a column of liquid (Abstract; Figure 1A; Figure 2; Figure 3; Paragraph [0034]; Paragraph [0036]; Paragraph [0043]; Paragraph [0045]; Paragraph [0053]; Paragraphs [0055]-[0068]; tank 12 with water 18 above the level of membranes 6; aeration system 37 for aeration of membranes 6 in tank 12; desire of see also Claim 16 since Rabie discloses a programmable logic controller, which would be considered a computer program product with the instructions that read on Claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rabie et al. (herein referred to as “Rabie”, US Pat Pub. 2001/0027950; found in IDS filed 06/28/2019) in view of Okajima et al. (herein referred to as “Okajima”, US Pat Pub. 2003/0001295; found in IDS filed 06/28/2019).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Rabie discloses a required threshold level of the liquid in the liquid column (Paragraph [0034]).
However, Rabie is silent on at least one sensor sensing the height of the liquid in the liquid column.
Okajima discloses an air diffuser and flushing method thereof in the same field of endeavor as Rabie, as it solves the mutual problem of air diffusion in membrane separation (Abstract; Paragraph [0001]).  Okajima further discloses wherein at least one sensor senses a height of the liquid in the liquid column and wherein a processor is configured to calculate a pressure threshold as a function of the height of the liquid column to ensure proper height of liquid, and thus performance, within said column (Figure 1; Paragraph [0052]; Paragraph [0053]; sensor means and controller 16 calculate a level of liquid in the column, operate valves and air flow via flushing conduit 9 and valve 12 to control level of liquid in the column with respect to membrane 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and processor of Rabie to further include a sensor for sensing the height of liquid and calculation of a pressure threshold based on said sensed height as taught by Okajima because Okajima discloses such a sensing and calculation means will ensure proper performance of the aeration of the submerged .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/01/2021